Title: To Thomas Jefferson from Peter Carr, 20 April 1785
From: Carr, Peter
To: Jefferson, Thomas



Honour’d Sir
Williamsburg. April. 20th., 1785

I am very sorry to tell you I have lost a great deal of time since you left Virginia. It has been sometimes for the want of horses and sometimes for the want of money, so that I have made but little progress. I am at this time reading Horace and Homer, and Mr. Maury, with whom I have been about a week, thinks I may go to the University about this time, twelvemonth, if I will exert myself, and be assured Dr Sir, that I shall not loose a moment more than I can help, and shall try if I cant by the closest application make up the time I have lost. I have just began french and arithmetic with a Frenchman, whom I attend two or three times a week, and who is esteemed very clever. The good advice contained in the letter I received from you at Burling[ton] [I] still continue to observe [with the] greatest strictness. Polly [was we]ll when I heard from her last, and reads very prettily. Mama and the family were very well when I heard from them last. Mr. Madison has put Dabney with Mr. Smith at the Academy in Prince Edward. My love to Patsy. Adieu Dr Uncle and believe me to be your affectionate Nephew,

Peter Carr

